Title: To James Madison from Noah Webster, 7 June 1803
From: Webster, Noah
To: Madison, James


Sir,
New Haven June 7th 1803
Accompanying this is a Copy of a revised & improved Edition of the Prompter, which I transmit to be deposited in the Office of State, in pursuance of the Statute, for securing copyright. As the Certificate of Register in the Clerks Office could not be printed on the back of the title page, it has been added at the end of the Work; altho, with deference to your opinion, it appears not to be within the letter of the Law—it may however be agreeable to the spirit of the law & answer the purpose intended. I am, Sir, very respectfully your Obedt Servt
Noah Webster
 

   
   RC (CtY). Docketed on cover with the notation: “Recd: & ansd. 11th.”



   
   The Prompter … A New Edition, Improved and Enlarged (New Haven, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5562).


